Name: Council Regulation (EEC) No 1306/85 of 23 May 1985 establishing, for the period running from 1 April 1985 to 31 March 1986, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 137 / 14 Official Journal of the European Communities 27 . 5 . 85 COUNCIL REGULATION (EEC) No 1306 / 85 of 23 May 1985 establishing, for the period running from 1 April 1985 to 31 March 1986, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804 /68 in the milk and milk products sector difficulties ; whereas , this quantity should be fixed at 393 000 tonnes for the second period of 12 months , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1298 / 85 ( 2 ), and in particular Article 5c ( 6 ) thereof, Having regard to the proposal from the Commission , Whereas Article 5c (4 ) of Regulation (EEC) No 804 / 68 lays down that a Community reserve shall be constituted with a view to supplementing , at the beginning of each period of 12 months , the guaranteed quantities of the Member States in which implementation of the levy system raises particular Article 1 For the period running from 1 April 1985 to 31 March 1986 , the Community reserve provided for in Article 5c (4 ) of Regulation (EEC) No 804 / 68 shall be fixed at 393 000 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 5 of this Official Journal .